             Case 4:19-cr-02738-RM-JR Document 76 Filed 03/10/20 Page 1 of 2



                                   DISTRICT JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: Rosemary Márquez          Date: March 10, 2020
USA v. Jan Peter Meister                       Case Number: CR-19-02738-001-TUC-RM (JR)

Assistant U.S. Attorneys: Nicole P. Savel, Beverly Anderson
Attorney for Defendant: Bradley King Roach, Retained
Interpreter: N/A
Defendant: ☒ Present ☐ Not Present ☐ Released ☒ Custody ☐ Summons ☐ Writ
             Restraint Level 0

JURY TRIAL – Day 2

9:38 a.m. – The Court, counsel and defendant are present

Ms. Anderson states she has been told by Mr. Roach that he intends to designate the
defendant’s spouse, Dionne Meister, as his case agent and have her remain in the courtroom.
The government objects to defendant’s spouse being designated as a case agent as she is listed
as a witness for the defense. Mr. Roach states his position to the Court. The Court orders Ms.
Meister excluded from the courtroom at this time pending further research on the issue.

The parties provide the Court a signed Stipulations of Facts and Elements.

9:48 a.m. – The jury enters the courtroom

9:48 a.m. – Opening statement by Ms. Anderson
10:00 a.m. – Opening statement by Mr. Roach

EVIDENCE ON BEHALF OF THE GOVERNMENT

Abbey Tereba, sworn and examined: direct, Ms. Anderson - 10:09 a.m.; Exhibits 1 through
120, 154, 155 – admitted

10:49 a.m. – Jury exits the courtroom for recess

The Court having researched the matter of defendant’s spouse being designated as a case
agent, the prior ruling remains in effect and Ms. Meister is excluded from the courtroom.

10:51 a.m. – Recess taken
11:09 a.m. – The Court, counsel, defendant and the jury are present

Abbey Tereba (1), examination resumed: cross, Mr. Roach – 11:09 a.m.; Exhibit 200 –
admitted; redirect, Ms. Anderson – 11:13 a.m. (concluded 11:14 a.m.)
            Case 4:19-cr-02738-RM-JR Document 76 Filed 03/10/20 Page 2 of 2

USA v. Jan Peter Meister                                                    Date: March 10, 2020
Case Number: CR-19-02738-001-TUC-RM (JR)                                              Page 2 of 2

James Keefe (2), sworn and examined: direct, Ms. Anderson – 11:15 a.m.; cross, Mr. Roach –
11:46 a.m. (concluded 11:47 a.m.)

11:48 a.m. – Lunch recess
1:39 p.m. – The Court, counsel and the defendant are present

Ms. Anderson states that Agent Keefe referred to a threat during his testimony. She clarifies
Agent Keefe was referring to a potential threat to the search team. Mr. Roach states that he
interpreted the statement in the same way and therefore did not object.

1:45 p.m. – The jury enters the courtroom

Christopher Desrosiers (3), sworn and examined: direct, Ms. Savel – 1:46 p.m.; cross, Mr.
Roach, 1:57 p.m. (concluded 1:58 p.m.)

Gilberto Gonzalez (4), sworn and examined: direct, Ms. Savel – 2:00 p.m.; Exhibit 175 –
admitted; cross, Mr. Roach – 2:24 p.m.; Exhibits 201, 202 – admitted; redirect, Ms. Savel –
2:29 p.m. (concluded 2:32 p.m.)

Stephen Greene (5), sworn and examined: direct Ms. Anderson – 2:34 p.m.; Exhibits 137, 138 –
admitted; cross, Mr. Roach – 2:55 p.m. (concluded 2:55 p.m.)

2:56 p.m. – Recess taken
3:20 p.m. – The Court, counsel, defendant and the jury are present

Josiah Fenceroy (6), sworn and examined: direct, Ms. Savel – 3:21 p.m.; Exhibits 156 through
173 – admitted (weapons and ammunition; will not go to the jury room); Exhibits 140 through
151 identified, not admitted.

4:36 p.m. – Jury excused for the day

Discussion regarding an additional fingerprint lab report received by the government and the
procedure to have that information and the report admitted.

4:40 p.m. – Recessed for the evening

Jury trial continued to Wednesday, March 11, 2020 at 9:30 a.m.


Court Reporter Tracy Jamieson                                  Jury Trial/Begin: 4 hrs 53 mins
Deputy Clerk Cathy Schwader
                                                               Start: 9:38 a.m. / Stop: 4:40 p.m.
